SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Eaton Vance Growth Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Two International Place Boston, Massachusetts 02110 October 11, 2010 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Worldwide Health Sciences Fund (the Fund), a series of Eaton Vance Growth Trust (the Trust), on Friday, November 19, 2010 to consider two proposals that are described in greater detail in the enclosed proxy statement. We ask you to read the enclosed information carefully and to submit your vote promptly. The Fund invests substantially all of its assets in Worldwide Health Sciences Portfolio (the Portfolio). The investment adviser to the Portfolio is OrbiMed Advisors, LLC (OrbiMed). Eaton Vance Management (EVM) currently serves as administrator to the Portfolio and manager of the Fund. The Funds investment objective is to seek long-term capital growth by investing in a worldwide and diversified portfolio of health sciences companies. For its services as investment adviser to the Portfolio, OrbiMed currently receives an investment advisory fee which may be adjusted upward or downward based on the investment performance of the Portfolio compared to the Standard & Poors 500 Index (S&P 500 Index) over specified time periods. EVM currently receives an asset-based fee for serving as administrator to the Portfolio and manager of the Fund. The Trustees have determined to recommend that the shareholders of the Fund approve: 1) an amended and restated investment advisory agreement between the Portfolio and OrbiMed to change the rate of the asset-based advisory fee, the maximum performance fee adjustment and the benchmark index used to calculate the performance fee from the S&P 500 Index to the MSCI World Health Care Index; and 2) a new Management Agreement between EVM and the Portfolio which will replace the current Administration Agreement between EVM and the Portfolio and, like the advisory agreement, will include a fee that has asset-based and performance-based components. These changes require your approval. It is important to note that the aggregate fee rate payable under the new agreements described above is the same as the fee rate payable under the agreements currently in place except to the extent that such fees may vary by reason of the change in the benchmark index to be used in determining the performance fee adjustment under the new agreements. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Fund does need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Fund avoid the expense of additional mailings . If you would like additional information concerning either proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday between 8:00 a.m.  6:00 p.m. (Eastern Time). Your participation in this vote is extremely important. Sincerely, /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. President Eaton Vance Growth Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Two International Place Boston, Massachusetts 02110 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on Friday, November 19, 2010: The Notice of Special Meeting of Shareholders, Proxy Statement and Proxy Card are available on the Eaton Vance website at www.eatonvance.com , by selecting Individual Investors and then Investor Resources followed by Important Fund Documents. A Special Meeting of Shareholders of Eaton Vance Worldwide Health Sciences Fund (the Fund), a series of Eaton Vance Growth Trust (the Trust), will be held at the principal office of the Fund, Two International Place, Boston, Massachusetts 02110, on Friday, November 19, 2010 at 3:00 p.m. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an amended and restated Investment Advisory Agreement between OrbiMed Advisors, LLC (OrbiMed) and Worldwide Health Sciences Portfolio (the Portfolio), which changes the rate of the asset-based advisory fee, the maximum performance fee adjustment (plus or minus) and the Portfolios benchmark index for purposes of calculating the performance-based investment advisory fee; 2. To consider and act upon a proposal to approve a new Management Agreement between Eaton Vance Management (EVM) and the Portfolio, which will replace the current Administration Agreement between EVM and the Portfolio; and 3. To consider and act upon any other matters which may properly come before the meeting and any adjourned session thereof. These proposals are discussed in greater detail in the following pages. The meeting is called pursuant to the By-Laws of the Trust. The Board of Trustees of the Trust has fixed the close of business on September 30, 2010 as the record date for the determination of the shareholders of the Fund entitled to notice of and to vote at the meeting and any adjournments thereof. By Order of the Board of Trustees /s/ Maureen A. Gemma Maureen A. Gemma Secretary October 11, 2010 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees avoid the necessity and additional expense to the Fund of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Two International Place Boston, Massachusetts 02110 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of a Special Meeting of Eaton Vance Worldwide Health Sciences Fund (the Fund) to be held at 3:00 p.m. on November 19, 2010 at Two International Place, Boston, MA 02110, for the benefit of shareholders who wish to vote, but do not expect to be present at the meeting. Shareholders may also vote by telephone or over the Internet. The proxy is solicited on behalf of the Board of Trustees of the Trust. A written proxy is revocable by the person giving it prior to exercise by a signed writing filed with the Funds proxy tabulator, [], or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. If you attend the meeting in person, please be prepared to present photo identification. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of each matter. This proxy material is initially being mailed to shareholders on or about October 11, 2010. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. By returning your proxy card promptly, you can avoid additional solicitations by telephone or other means. The Trustees have fixed the close of business on September 30, 2010 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. As of September 30, 2010, there were shares of beneficial interest of the Fund consisting of Class A, B, C, I and R shares. The persons who held of record more than 5% of the outstanding shares of any class of shares of the Fund as of September 30, 2010 are set forth in Exhibit A. To the knowledge of the Fund no other person owns (of record or beneficially) 5% or more of the outstanding shares of any class of shares of the Fund. The Trustees and executive officers of the Trust and Portfolio as a group own beneficially less than 1% of the outstanding shares of the Fund as of September 30, 2010. Shareholders of all classes of shares of the Fund will vote jointly on each proposal. The Trustees know of no business other than the business mentioned in Proposals One and Two of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. The Fund has previously sent its Annual Report and Semiannual Report to its shareholders. The Fund will furnish without charge a copy of the Funds most recent Annual Report and the most recent Semiannual Report to any shareholder upon request. Shareholders desiring to obtain a copy of such report should: (i) access them at www.eatonvance.com ; (ii) write to the Fund c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator, Mutual Fund Operations, or (iii) call 1-800-262-1122 Monday through Friday between 8:00 a.m.  6:00 p.m. (Eastern Time). 1 QUESTIONS AND ANSWERS WHAT IS BEING PROPOSED? You are being asked to vote on two proposals. The first proposal is to amend and restate the advisory agreement between the Worldwide Health Sciences Portfolio (the Portfolio) and OrbiMed Advisors, LLC (OrbiMed). The second proposal is to approve a proposed management agreement between the Portfolio and Eaton Vance Management (EVM), which will replace the current administration agreement between EVM and the Portfolio. WHAT EFFECT WILL THE PROPOSED CHANGES HAVE ON THE INVESTMENT ADVISORY FEE RATE AND THE MANAGEMENT FEE RATE PAYABLE BY THE PORTFOLIO? There are two proposed changes to the fees payable under the advisory and management agreements. First, the rates of both the asset-based fee and the maximum performance adjustment (plus or minus) are reduced under the proposed advisory agreement. However, the amount of such reduction would be included in the base management fee and performance fee adjustment payable under the proposed management agreement, except that in the first year after implementation of the proposed management agreement EVM will forego the performance fee adjustment. As a result, the aggregate fee rate payable under the proposed advisory and management agreements will be lower in the first year after the implementation of the proposed agreement and will be the same as the fee rate payable under the current advisory and administration agreement thereafter. Second, after considering recommendations from OrbiMed and EVM, the Board determined to change the benchmark for determining the performance-based fee to the MSCI World Health Care Index from the S&P 500 Index. The MSCI World Health Care Index more closely resembles the composition of the Portfolio, including the universe of securities considered for investment by the Portfolio and, as such, the interests of the Portfolio, OrbiMed and EVM would more closely aligned if the benchmark is changed WHY AM I BEING ASKED TO APPROVE A PROPOSED MANAGEMENT AGREEMENT? Under the administration agreement, EVM has provided the Portfolio with certain services since its inception. Under the proposed management agreement, EVM will continue to provide the current services, but will also provide additional management services as described in the agreement. In addition, as noted above, the asset-based fee payable to EVM under the proposed management agreement will increase in an amount equal to the decrease in the fee payable under the advisory agreement and will include a performance-based adjustment. WHAT IS THE RECOMMENDATION OF THE BOARD OF TRUSTEES? The Trustees recommend that you vote in favor of both proposals. WHAT WILL HAPPEN IF SHAREHOLDERS DO NOT APPROVE THE PROPOSALS? If both proposals are not approved, the current advisory agreement and the current administration agreement will continue and the Board will consider what actions, if any, may be appropriate. HOW DO I VOTE MY SHARES? You can vote your shares by completing and signing the enclosed proxy card, then mailing it in the postage-paid envelope provided. Alternatively, you can vote by telephone by calling the toll-free number on your proxy card or by computer by going to the internet address provided on your proxy card, and following the instructions given, using your proxy card as a guide. 2 IF I SEND MY PROXY IN NOW AS REQUESTED, CAN I CHANGE MY VOTE LATER? Yes, a written proxy is revocable prior to the meeting by sending a signed written note with instructions to the Funds proxy tabulator, or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked in the same manner as described above. WHAT IS THE REQUIRED VOTE TO APPROVE THE PROPOSALS? Implementation of each proposal is contingent upon the approval of the other proposal. Approval of Proposal 1 and Proposal 2 each require the affirmative vote of a majority of the outstanding voting securities of the Portfolio which term as used in this Proxy Statement means the vote of the lesser of (a) more than 50% of the outstanding voting securities of the Portfolio, or (b) 67% or more of the voting securities of the Portfolio present at a meeting or represented by proxy if holders of more than 50% of the outstanding voting securities of the Portfolio are present or represented by proxy. BACKGROUND The investment objective of the Fund is to seek long-term capital growth by investing in a worldwide and diversified portfolio of health sciences companies. The Fund currently seeks to meet its objective by investing in the Portfolio, a separate open-end investment company that has the same objective and policies as the Fund. OrbiMed currently provides investment advisory services to the Portfolio pursuant to an Investment Advisory Agreement dated June 24, 1996 (the Current OrbiMed Agreement) and EVM currently provides administrative services to the Portfolio pursuant to an Administration Agreement dated June 24, 1996 (the Current EVM Agreement). At meetings held on April 26, 2010 and August 9, 2010, the Board of Trustees of the Portfolio, including the Trustees who are not interested persons of the Portfolio, approved (i) an amended and restated Investment Advisory Agreement pursuant to which OrbiMed will continue to provide investment advisory services to the Portfolio (the Proposed OrbiMed Agreement); (ii) a new Management Agreement with EVM pursuant to which EVM will be responsible for the administration, compliance and oversight of the Portfolio (the Proposed EVM Agreement); and (iii) the termination of the Current EVM Agreement between EVM and the Portfolio, contingent upon the approval of the Proposed EVM Agreement. The Proposed OrbiMed Agreement and the proposed EVM Agreement are subject to the approval of the shareholders of the Fund (as an interestholder in the Portfolio). While the total rate of compensation payable by the Portfolio to OrbiMed and EVM under the Proposed OrbiMed Agreement and the Proposed EVM Agreement will remain substantially the same in the aggregate, the amounts payable to each of OrbiMed and EVM under the proposed agreements will be changed as described below. In addition, under the Current OrbiMed Agreement the advisory fee consists of an asset-based fee and a performance-based fee adjustment based on the performance of the Standard & Poors 500 Index (the S&P 500 Index) and the Current EVM Agreement consists of an asset-based fee only. Under the Proposed OrbiMed Agreement and the Proposed EVM Agreement, both agreements would have an asset based fee and a performance-based adjustment and such adjustment would be based on the performance of the Morgan Stanley Capital International World Health Care Index (the MSCI Index), which is designed to measure the equity market performance of health care sector securities within the Morgan Stanley Capital International World Index. The performance-based adjustment under the Proposed EVM Agreement becomes payable twelve months after that agreement is effective. As such, while the aggregate rate of total compensation payable under the Proposed OrbiMed Agreement and the Proposed EVM Agreement is the same as under the Current OrbiMed Agreement and Current EVM Agreement in the aggregate, the amount of the performance-based adjustment would be based on the performance of the MSCI Index, not the S&P 500 and the performance-based portion of the fee payable under the Proposed EVM Agreement will not be payable by the Portfolio in the first twelve months following the effective date of that agreement. PROPOSAL 1. APPROVAL OF THE PROPOSED ORBIMED AGREEMENT At meetings of the Board of Trustees of the Portfolio held on April 26, 2010 and August 9, 2010, the Trustees approved the Proposed OrbiMed Agreement which reflects the following changes: (i) the advisory fee rate under the Proposed OrbiMed Agreement is one-third lower than the advisory fee rate payable under the Current OrbiMed Agreement; (ii) the rate of the maximum performance fee adjustment is reduced by 3 one-third of the amount of the maximum adjustment under the Current OrbiMed Agreement; and (iii) the benchmark for measuring the performance-based fee adjustment is changed from the S&P 500 to the MSCI Index. In all other material respects, the Proposed OrbiMed Agreement is the same as the Current OrbiMed Agreement. A copy of the Proposed OrbiMed Agreement marked to show changes from the Current OrbiMed Agreement is included as Exhibit B. The implementation of the Proposed OrbiMed Agreement is contingent upon the approval of Proposal 2. OrbiMed Advisors, LLC OrbiMed (also referred to herein as the Adviser), 767 3 rd Avenue, New York, NY 10017, is the Portfolios investment adviser pursuant to the Current OrbiMed Agreement. OrbiMed, or its predecessor entity, has been the adviser of the Portfolio since it commenced operations in 1996 and of the Portfolios predecessor since 1989. Samuel D. Isaly serves as the President of the Portfolio and owns more than 50% but less than 75% of OrbiMed. Listed below are the names, positions and principal occupations of the principal executive officer and members of OrbiMed. The principal address of each individual as it relates to his or her duties at OrbiMed is the same as that of OrbiMed. Name Principal Occupation Samuel D. Isaly Managing Member Sven H. Borho Member Michael B. Sheffery Member Carl Gordon Member Jonathan T. Silverstein Member William C. Neild Member Geoffrey C. Hsu Member The Trustees and Officers of the Trust and the Portfolio and their principal occupations are set forth in Exhibit C to this Proxy Statement. The Current OrbiMed Agreement was most recently submitted to a vote of Portfolio interestholders on June 5, 1995 in connection with its initial approval. For the fiscal year ended August 31, 2009, OrbiMed received advisory fees from the Portfolio of $13,648,951. Under an agreement with Eaton Vance Distributors, Inc. (EVD), OrbiMed pays EVD from its own resources in an amount equal to one-third of its advisory fee receipts from the Portfolio. For the fiscal year ended August 31, 2009, OrbiMed paid EVD $4,665,772 under this agreement for EVDs portfolio placement agent efforts. If Proposals 1 and 2 are approved, this agreement will be terminated. OrbiMed does not serve as adviser to any other similarly managed registered investment company. The Current OrbiMed Agreement and the Proposed OrbiMed Agreement Except for the proposed change to the rate of the asset-based fee, the maximum performance fee adjustment rate, the performance benchmark index, including the use of a blended index over certain time periods, and the updating of the dates within the termination provisions, the Proposed OrbiMed Agreement is substantially similar to the Current OrbiMed Agreement. A summary of these Agreements is provided below. A copy of the Proposed OrbiMed Agreement marked to show changes from the Current OrbiMed Agreement is included as Exhibit B. Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, OrbiMed is responsible for managing the investment and reinvestment of the Portfolios assets and providing continuous investment advice regarding the purchase and sale of securities held by the Portfolio, subject to the supervision of the Portfolios Board of Trustees. OrbiMed also provides office space to the Portfolio and all necessary office facilities, equipment and personnel for servicing the investments of the Portfolio and pays the salaries and fees of all officers and Trustees of the Portfolio who are members of its organization and all personnel of the Adviser performing services relating to research and investment activities. 4 Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, the Portfolio pays all expenses incident to its organization, operations, and business not specifically assumed by OrbiMed, including commissions, fees and other expenses connected with buying, selling and holding securities and other investments; auditing, accounting and legal expenses; taxes and interest; governmental fees; expenses of issue, sale and redemption of interests in the Portfolio; expenses of registering and qualifying the Portfolio and interests in the Portfolio under federal and state securities laws and preparing and printing registration statements or other offering statements; expenses of registering and maintaining registrations of the Portfolio and of the Portfolios placement agent as broker-dealer or agent under state securities laws; expenses of reports and notices to interestholders and of meetings of interestholders and proxy solicitations therefore; expenses of reports to governmental officers and commissions; insurance expenses; association membership dues; fees, expenses and disbursements of custodians and subcustodians for all services to the Portfolio; fees, expenses and disbursements of transfer agents, dividend disbursing agents, interestholder servicing agents and registrars for all services to the Portfolio; compensation and expenses of Trustees of the Portfolio who are not members of OrbiMeds or EVMs organization; and such non-recurring items as may arise, including expenses incurred in connection with litigation, proceedings and claims and the obligation of the Portfolio to indemnify its Trustees, officers and interestholders with respect thereto. Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties or obligations under the agreement, OrbiMed shall not be liable to the Portfolio or any Portfolio interestholder for acts or omissions or for any investment type losses in connection with the services it provides. The Current OrbiMed Agreement was most recently approved by the Trustees, including all of the Trustees who are not interested persons of the Adviser (the Independent Trustees), on April 26, 2010. The Current OrbiMed Agreement will continue in effect until April 30, 2011 and thereafter from year to year so long as such continuance is approved at least annually by a majority of the Independent Trustees, and by either a majority of the outstanding voting securities of the Portfolio or the Trustees of the Portfolio, unless the Proposed OrbiMed Agreement is approved by shareholders, in which case the Current OrbiMed Agreement will no longer be effective. The Proposed OrbiMed Agreement was approved by the Trustees at meetings on April 26, 2010 and August 9, 2010, and if approved by shareholders, shall remain in full force and effect through and including April 30, 2011 and shall continue in full force and effect indefinitely thereafter, but only so long as such continuance after April 30, 2011 is specifically approved at least annually (i) by the Board of Trustees of the Trust or by vote of a majority of the outstanding voting securities of the Trust and (ii) by the vote of a majority of the Independent Trustees of the Trust cast in person at a meeting called for the purpose of voting on such approval. Each such Agreement also provides it (i) may be terminated, without the payment of any penalty on 60 days advance written notice, by OrbiMed or by the Trustees of the Portfolio, and the Portfolio may, at any time upon such written notice to OrbiMed, terminate the agreement with respect to OrbiMed by vote of a majority of the outstanding voting securities of the Portfolio; (ii) terminates automatically in the event of its assignment; and (iii) generally, may not be amended without the approval by vote of a majority of the Trustees of the Portfolio who are not interested persons of the Adviser or the Portfolio, and, to the extent required by the Investment Company Act of 1940 (the 1940 Act), the vote of a majority of the outstanding voting securities of the Portfolio. Proposed Advisory Fee Changes. Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, the Portfolio pays OrbiMed an investment advisory fee that consists of two components: (i) an asset-based management fee (the Base Fee) and (ii) a performance fee adjustment (the Performance Adjustment). The rates of both the Base Fee and Performance Adjustment are reduced under the Proposed OrbiMed Agreement. However, the amount of such reduction is proposed to be included in the base management fee and performance fee adjustment payable under the Proposed EVM Agreement (as discussed in Proposal 2). As a result, the aggregate fee rate payable under the Proposed OrbiMed Agreement and Proposed EVM Agreement is the same as the fee rate payable under the Current OrbiMed Agreement and the Current EVM Agreement. 5 The Base Fee . Under the Proposed OrbiMed Agreement, the amount of the Base Fee would be revised as follows: Asset Level (based on average daily net assets) Current Annual Proposed Annual Base Fee Base Fee up to $30 million 1.00% 0.66667% $30 million up to $50 million 0.90% 0.60% $50 million up to $500 million 0.75% 0.50% $500 million but less than $1 billion 0.70% 0.46667% $1 billion but less than $1.5 billion 0.65% 0.43333% $1.5 billion but less than $2 billion 0.60% 0.40% $2 billion but less than $2.5 billion 0.55% 0.36667% $2.5 billion and over 0.50% 0.33333% The Performance Adjustment . Under the Proposed OrbiMed Agreement, the performance adjustment would change. Under each of the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, the Base Fee is subject to upward or downward adjustment of up to an annual maximum stated amount depending upon whether, and to what extent, the investment performance of the Portfolio differs by at least one percentage point from the performance of a stated benchmark (the Performance Adjustment). Under the Current OrbiMed Agreement, the Base Fee is subject to upward or downward adjustment of up to 0.25% annually to the extent the Portfolios investment performance differs by at least one percentage point from the performance of the S&P 500. Under the Proposed OrbiMed Agreement, the Base Fee would be subject to upward or downward adjustment of up to 0.1667% annually to the extent the Portfolios investment performance differs by at least one percentage point from the performance of the MSCI Index. Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, one twelfth (1/12) of the Performance Adjustment is applied each month to the Portfolios average daily net assets over the entire performance period, which is based on a rolling period of up to and including the most recent 36 months (Performance Adjustment Period). If the Proposed OrbiMed Agreement is approved, commencing on the effective date of the Proposed OrbiMed Agreement, the Performance Adjustment would be the blended record of (i) the S&P Index for the period prior to the Effective Date and (ii) the MSCI Index for the period after the effective date. Under both the Current OrbiMed Agreement and the Proposed OrbiMed Agreement, the Performance Adjustment may result in an increase or decrease in the investment advisory fee paid by Portfolio, depending upon the total return performance of the Portfolio after expenses relative to the performance of the benchmark index over the performance measurement period. No Performance Adjustment is applied unless the difference between the Portfolios total return performance and the investment record of the Portfolios benchmark index is at least one percentage point from the benchmark index (positive or negative) over the same time period. Because the Performance Adjustment is tied to the Portfolios performance relative to its benchmark index (and not its absolute performance), the Performance Adjustment could increase OrbiMeds fee even if the Portfolios total return has been negative during the performance measurement period and could decrease OrbiMeds fee even if the Portfolios total return has been positive during the performance measurement period. For purposes of computing the Base Fee and the Performance Adjustment, net assets are averaged over different periods (average daily net assets during the month for the Base Fee, versus average daily net assets during the Performance Adjustment Period for the Performance Adjustment). Performance of the Portfolio is calculated net of expenses whereas the Portfolios benchmark index does not have any fees or expenses. Reinvestment of dividends and distributions are included in calculating the performance of both the Portfolio and the benchmark index. Comparison of Proposed and Current Benchmark Indices. If Proposals 1 and 2 are approved by shareholders, the Portfolio will change its benchmark index for measuring the Performance Adjustment from the S&P 500 Index to the MSCI Index. The MSCI Index is an unmanaged capitalization-weighted equity index for global stock markets, including the U.S., which comprises those health care sector securities within the MSCI World Index. The S&P 500 Index is an unmanaged index of common stocks trading in the U.S. The composition of the Portfolio, including the universe of securities considered for investment by the Portfolio, more closely resembles the MSCI Index than the S&P 500 Index and, accordingly, the interests of the Portfolio, OrbiMed and Eaton Vance would be more closely aligned by changing the benchmark index to the MSCI Index. 6 The following chart compares the calendar year performance of the S&P 500 Index and the MSCI Index for the past five calendar years. The chart shows how the two benchmarks have performed differently at times over this period. Year S&P 500 Index MSCI Index 2009 26.47% 18.89% 2008 -36.99% -21.50% 2007 5.49% 3.94% 2006 15.78% 10.47% 2005 4.91% 9.00% Source: Lipper, Inc. The following line graph compares the monthly performance of the S&P 500 Index and the MSCI Index for the forty-two month period ended February 2010. The graph shows how the two benchmarks have performed differently at times over this period. Additional information about the monthly return of each Index and the Portfolio can be found on Exhibit D. Impact of Proposed Changes to the Advisory Fees. Because the change in the Portfolios Base Fee, Performance Adjustment and the benchmark index will be implemented prospectively, the future impact on the advisory fees paid by the Portfolio to OrbiMed will depend upon the Portfolios future performance. However, the past performance of the S&P 500 Index, the MSCI Index, and the Portfolio can be used to show what the impact would have been on the investment advisory fee rate for the most recent fiscal year ended August 31, 2009 and for the twelve-month period ended February 28, 2010 if the Proposed OrbiMed Agreement had been in effect during those periods. The following table shows: (i) the dollar amount of the actual advisory fee paid by the Portfolio for its fiscal year ended August 31, 2009 and for the twelve-month period ended February 28, 2010 based on the current Base Fee, the current Performance Adjustment and the S&P 500 Index as the benchmark index; (ii) the dollar amount of the pro forma advisory fee that would have been paid by the Portfolio based on the current Base Fee, the current Performance Adjustment and the MSCI Index as the benchmark index; and (iii) the difference between the actual fees paid and the pro forma fees using the MSCI Index. Year Ended Actual Fees Paid Pro Forma Fees Paid Difference $ / % 8/31/09 $13,764,626* $12,834,548* ($930,078) / (6.76%) 2/28/10 $12,459,959* $12,459,959* 0 *Actual and pro forma advisory fees paid include fees allocated from Cash Management Portfolio of $115,675 and $76,019 for the periods ended August 31, 2009 and February 28, 2010, respectively. 7 As reflected in the table above, the Portfolio would have paid lower advisory fees if the MSCI Index had been used to calculate the Performance Adjustment for the year ended August 31, 2009. The Portfolio would have paid the same fee using the S&P 500 Index or the MSCI Index for the year ended February 28, 2010 because the Portfolio outperformed both the S&P 500 Index and the MSCI Index over the performance measurement period in by an amount that resulted in the maximum performance adjustment. The following table shows: (i) the dollar amount of the actual advisory fee paid by the Portfolio for the Funds fiscal year ended August 31, 2009 and for the twelve month period ended February 28, 2010 based on the current Base Fee, the current Performance Adjustment and the S&P 500 Index as the benchmark index; (ii) the dollar amount of the pro forma advisory fee that would have been paid by the Portfolio based on the proposed Base Fee, the proposed Performance Adjustment and the MSCI Index as the benchmark index; and (iii) the difference between the actual fees paid and the pro forma fees using the proposed Base Fee, the proposed Performance Adjustment and the MSCI Index in dollars and as a percentage of the actual fees paid. Year Ended Actual Fees Paid Pro Forma Fees Paid Difference $ / % 8/31/09 $13,764,626 $8,594,924 ($5,169,702) / (37.56%) 2/28/10 $12,459,959 $8,331,979 ($4,127,980) / (33.13%) *Actual and pro forma advisory fees paid include fees allocated from Cash Management Portfolio of $115,675 and $76,019 for the periods ended August 31, 2009 and February 28, 2010, respectively. While the pro forma advisory fee payable under the Proposed OrbiMed Agreement as shown above would have been significantly less than the actual advisory fee paid, the Portfolio would have paid additional management fees under the Proposed EVM Agreement of approximately $4,239,624 for the year ended August 31, 2009 and $4,127,980 for the year ended February 28, 2010. As such, the aggregate pro forma fees under the Proposed OrbiMed Agreement and Proposed EVM Agreement would have been approximately $15,505,581, approximately $930,078 less than the actual fee paid under the Current OrbiMed Agreement and the Current EVM Agreement. 1 It is important to note that the amount of the performance fee is impacted not only by the performance of the Portfolio compared to its benchmark, but also by the average daily net assets of the Portfolio over the performance measurement period. If the average daily net assets of the Portfolio remain constant during a 36-month performance measurement period, current net assets will be the same as average net assets over the performance measurement period and the maximum proposed Performance Adjustment (plus or minus) will be equivalent to an annual rate of 0.1667% of current net assets. When current net assets vary from net assets over the 36-month performance measurement period, the Performance Adjustment, as a percentage of current assets, may vary significantly, including at a rate more or less than 0.1667%, depending upon whether the net assets of the Portfolio had been increasing or decreasing (and the amount of such increase or decrease) during the performance measurement period. For instance, if current assets are greater than average net assets over the Performance Measurement Period, the Performance Adjustment would be a less significant portion of the total advisory fee paid than if the current net assets were less than the average net assets over such period. 1 As described in Proposal 2, the Portfolio will not pay a Performance Adjustment under the Proposed EVM Agreement for the first twelve months. As such, if the Proposed Agreements are approved, the Portfolio will experience a reduction in its aggregate advisory and management fees for twelve months. 8 Implementation of Proposed Changes to Advisory Fees . If Proposals 1 and 2 are approved, the changes to the rate of the Base Fee, the rate of the Performance Adjustment and the change in the benchmark index will be implemented on a prospective basis beginning on or about December 1, 2010 or as soon as practicable following the date of shareholder approval. However, because the Performance Adjustment is based upon a rolling 36-month performance measurement period, comparisons to the MSCI Index will not be fully implemented for 36 months after the effective date of the Proposed OrbiMed Agreement. During this transition period, the Portfolios return will be compared to a blended index return that reflects the performance of the S&P 500 Index for the portion of the performance measurement period prior to use of the MSCI Index, and the performance of the MSCI Index for the remainder of the period. At the conclusion of the transition period, the performance of the S&P 500 Index would be eliminated from the Performance Adjustment calculation, and the calculation would include only the performance of the MSCI Index. A comparison of the current and pro forma expenses can be found on page 14. Information concerning the Boards approval of the proposals and recommendation follows Proposal 2 and can be found on page 15. Vote Required to Approve Proposal 1 Approval of the Proposed OrbiMed Agreement requires the affirmative vote of a majority of the outstanding voting securities of the Portfolio which term as used in this Proxy Statement means the vote of the lesser of (a) more than 50% of the outstanding voting securities of the Portfolio, or (b) 67% or more of the voting securities of the Portfolio present at a meeting or represented by proxy if holders of more than 50% of the outstanding voting securities of the Portfolio are present or represented by proxy. The Fund will cast its votes with respect to the Proposed OrbiMed Agreement in the same proportion as the votes of the Fund shareholders cast at the meeting. As noted above, the implementation of the Proposed OrbiMed Agreement is contingent on approval of Proposal 2. If the Proposal is not approved, the Current OrbiMed Agreement will continue and the Board will consider what actions, if any, may be appropriate. The Board of Trustees of the Trust recommends that the shareholders of the Fund vote FOR the approval of the Proposed OrbiMed Agreement between OrbiMed and the Portfolio. PROPOSAL 2. APPROVAL OF THE NEW MANAGEMENT AGREEMENT At meetings of the Board of Trustees of the Portfolio held on April 26, 2010 and August 9, 2010, the Trustees approved the Proposed EVM Agreement between EVM and the Portfolio to replace the Current EVM Agreement. The Proposed EVM Agreement differs from the Current EVM Agreement in that the management fee payable under the Proposed EVM Agreement would consist of an asset based fee (at a new rate) and a performance-based fee. The benchmark for measuring the performance-based fee would be the MSCI Index. The duties of EVM under the Proposed EVM Agreement also would be expanded and clarified, as described below. In all other materials respects, the Proposed EVM Agreement is substantially similar to the Current OrbiMed Agreement. A copy of the Proposed EVM Agreement is included as Exhibit E. The implementation of the Proposed EVM Agreement is contingent on approval of Proposal 1. EVM EVM is a business trust organized under the laws of The Commonwealth of Massachusetts. Eaton Vance, Inc. (EV) serves as trustee of EVM. EV and EVM are wholly-owned subsidiaries of Eaton Vance Corp. (EVC), a Maryland corporation and publicly-held holding company. EVC through its subsidiaries and affiliates engages primarily in investment management, administration and marketing activities. EVM currently serves as administrator of the Portfolio and manager of the Fund. Thomas E. Faust, Chief Executive Officer and President of EVM, also serves as a Trustee of the Fund and the Portfolio. For the fiscal year ended August 31, 2009, EVM received administrative services fees from the Portfolio of $2,670,933 and received management fees of $2,980,887 from the Fund. EVD acts as the principal underwriter for the Fund and as placement agent for the Portfolio. The Fund accrued and/or paid $6,596,555 pursuant to Fund distribution plans, of which $2,635,731 was retained by EVD for the year ended August 31, 2009. As noted above, OrbiMed paid EVD $4,665,772 from its own resources for EVDs portfolio placement efforts for the year ended August 31, 2009. The business address of EVM and EVD is Two International Place, Boston, Massachusetts 02110. EVM is not paid a fee for serving as administrator for any other portfolio with a similar investment objective. 9 The Current EVM Agreement and the Proposed EVM Agreement The Proposed EVM Agreement is substantially similar to the Current EVM Agreement, except for the proposed expansion and clarification of EVMs responsibilities, a different asset-based fee rate (including new breakpoints), a performance-based fee effective after the Proposed EVM Agreement has been in place for 12 months, and the updating of the dates within the termination provisions. Under both the Current EVM Agreement and the Proposed EVM Agreement EVM manages and administers the affairs of the Portfolio, subject to the supervision of the Trustees of the Portfolio, for the period and on the terms set forth in the agreement. EVM furnishes for the use of the Portfolio office space and all necessary office facilities, equipment and personnel for administering the affairs of the Portfolio. Under the Current EVM Agreement, EVM's services include monitoring and providing reports to the Trustees of the Portfolio concerning the investment performance achieved by the Adviser for the Portfolio, recordkeeping, preparation and filing of documents required to comply with Federal and state securities laws, supervising the activities of the custodian of the Portfolio, providing assistance in connection with meetings of the Trustees and of Holders of Interests in the Portfolio and other management and administrative services necessary to conduct the business of the Portfolio. Under the Proposed EVM Agreement, EVMs services would include (but are not limited to) the following: (i) arranging for and assisting in the preparation and assembly of all financial and related reporting required to be filed by the Portfolio with the Securities and Exchange Commission (SEC) on Forms N-CSR, N-Q and N-SAR, or on such other form as the SEC may require, and the filing of such reports with the SEC; (ii) reviewing the provision of services by the Portfolios independent accountants, including, but not limited to, the audit by such accountants of financial statements of the Portfolio and the preparation by such accountants of the Portfolios federal, state and local tax returns; and making such reports and recommendations to the Trustees of the Portfolio concerning the performance of the independent accountants as the Trustees deem appropriate; (iii) arranging for the filing with the appropriate authorities all required federal, state and local tax returns and monitoring compliance with Subchapter M of the Internal Revenue Code and making recommendations regarding distributions from income and capital gains in connection therewith; (iv) arranging for meetings of Holders of the Portfolio and preparing materials relating to Holder meetings; (v) overseeing and monitoring the provision of custodian, fund accounting, compliance and related administrative services to the Portfolio; and making such reports and recommendations to the Trustees concerning the provision of such services as the Trustees deem appropriate; (vi) overseeing the valuation of all such portfolio investments and other assets of the Portfolio (subject to any guidelines, directions and instructions of the Trustees), and overseeing and monitoring the calculation of the net asset value of interests in the Portfolio; (vii) establishing the accounting policies of the Portfolio and reconciling accounting issues which may arise with respect to the Portfolios operations; (viii) reviewing the Portfolios bills and authorizing payments of such bills by the Portfolios custodian; (ix) arranging for the preparation and filing of all registration statements and other reports (such as Form N-PX) required to be filed by the Portfolio with the SEC; (x) overseeing and monitoring the activities and services of the Adviser under the Advisory Agreement and providing periodic reports to the Board with respect thereto; (xi) distributing and reviewing quarterly compliance questionnaires that require information concerning the Advisers compliance with Fund investment policies and restrictions (including those contained in the Portfolios registration statement, as well as any applicable regulatory restrictions); (xii) obtaining quarterly affirmations from the Adviser that there have been no material compliance violations during the period or, if a violation has occurred, requesting and reviewing an explanation for the violation; (xiii) reviewing the Advisers compliance testing program in connection with its Rule 38(a)-1 compliance certification, coordinating the Advisers presentation of compliance information to the Trustees, distributing and reviewing a detailed annual compliance questionnaire in conjunction with the Advisers Rule 38(a)-1 compliance certification; (xiv) periodically reviewing the Advisers Form ADV to identify changes in business model and/or potential conflicts of interest; (xv) periodically visiting the offices of the Adviser and reviewing information relating to its compliance policies and procedures; (xvi) informing the Adviser of changes to policies and procedures applicable to the Portfolio; (xvii) serving as a liaison between the Portfolios Board of Trustees and the Adviser, including (but not limited to) reviewing and advising the Board with respect to any changes to the Portfolios investment policies requested by the Adviser and providing periodic reports to the Board 10 regarding other investment advisory matters; (xviii) consulting with the Portfolios independent accountants, legal counsel, custodian, accounting and bookkeeping agents and transfer and dividend disbursing agent as necessary; and (xix) providing to the Portfolio such other internal legal, accounting, compliance and executive management services as the Trustees may reasonably request in connection with the Portfolios business affairs. Under both the Current EVM Agreement and the Proposed EVM Agreement, the Portfolio pays all expenses incident to its organization, operations, and business not specifically assumed by EVM, including expenses of maintaining the Portfolio and continuing its existence; (ii) registration of the Portfolio under the 1940 Act; (iii) commissions, fees and other expenses connected with the acquisition, holding and disposition of securities and other investments; (iv) auditing, accounting and legal expenses; (v) taxes and interest; (vi) governmental fees; (vii)expenses of issue, sale and redemption of Interests in the Portfolio; (viii) expenses of registering and qualifying the Portfolio and Interests in the Portfolio under federal and state securities laws and of preparing and printing registration statements or other offering documents or memoranda for such purposes and for distributing the same to Holders and investors, and fees and expenses of registering and maintaining registrations of the Portfolio and of the Portfolio's placement agent as broker-dealer or agent under state securities laws; (ix) expenses of reports and notices to Holders and of meetings of Holders and proxy solicitations therefore; (x) expenses of reports to governmental officers and commissions; (xi) insurance expenses; (xii) association membership dues; (xiii) fees, expenses and other disbursements, if any, of custodians and sub-custodians for all services to the Portfolio (including without limitation safekeeping of funds, securities and other investments, keeping of books, accounts and records, and determination of net asset values, book capital account balances and tax capital account balances; (xiv) fees, expenses and disbursements of transfer agents, dividend disbursing agents, Holder servicing agents and registrars for all services to the Portfolio; (xv) expenses of servicing the accounts of Holders; (xvi) any direct charges to Holders approved by the Trustees of the Portfolio; (xvii) compensation and expenses of Trustees of the Portfolio who are not members of EVM's organization; (xviii) the advisory fees payable under any advisory agreement to which the Portfolio is a party; and (xix) such non-recurring items as may arise, including expenses incurred in connection with litigation, proceedings and claims and the obligation of the Portfolio to indemnify its Trustees, officers and Holders with respect thereto. Under both the Current EVM Agreement and the Proposed EVM Agreement, in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of their duties or obligations under the agreement, EVM shall not be liable to the Portfolio or any Portfolio interestholder for any act or omissions in the course of or in connection with rendering services or for any losses which may be sustained in the acquisition, holding or disposition of any security or other investment. The Current EVM Agreement for the Portfolio was initially approved by the Trustees, including all of the Independent Trustees, on June 24, 1996 and subsequently amended on April 13, 2004 and further amended on June 13, 2005. The Current EVM Agreement was most recently approved by the Trustees on April 26, 2010 and continues in effect until April 30, 2011 and thereafter from year to year so long as such continuance is approved at least annually the Trustees of the Portfolio, unless the Proposed EVM Agreement is approved by shareholders, in which case the Current EVM Agreement will no longer be effective. The Proposed EVM Agreement was approved by the Trustees at meetings held on April 26, 2010 and on August 9, 2010 and, if approved by shareholders, shall remain in full force and effect through and including April 30, 2011 and shall continue in full force and effect indefinitely thereafter, but only so long as such continuance after April 30, 2011 is specifically approved at least annually (i) by the Board of Trustees of the Trust or by vote of a majority of the outstanding voting securities of the Trust and (ii) by the vote of a majority of the Independent Trustees of the Trust cast in person at a meeting called for the purpose of voting on such approval. Each such Agreement provides it (i) may be terminated, without the payment of any penalty, by the Portfolio or EVM upon 60 days prior written notice, or by action of the Trustees of the Portfolio, or the Portfolio by vote of a majority of the outstanding voting securities of the Portfolio at any time upon such written notice; and (ii) generally, may not be amended without the approval by vote of a majority of the Trustees of the Portfolio. Unlike the Current EVM Agreement, the Proposed EVM Agreement requires approval in the manner required for contracts that are subject to the requirements of Section 15(a) of the 1940 Act. 11 Proposed Fee Changes . Under the Current EVM Agreement, the Portfolio pays EVM an asset-based fee (Base Admin Fee). The asset-base fee under the Proposed EVM Agreement (Base Management Fee) is higher than the Base Admin Fee in an amount equal to one-third of the Base Fee payable under the Current OrbiMed Agreement, as described in Proposal 1. Under the Proposed EVM Agreement, after twelve months the asset-based fee would be subject to a performance fee adjustment (Management Fee Performance Adjustment), which is described in detail below. If Proposals 1 and 2 are approved, the total aggregate advisory and management fee rates payable by the Portfolio will be (i) lower than under the current OrbiMed and EVM Agreements for the first twelve months and (ii) the same as are paid under the Current OrbiMed Agreement and Administrative Services Agreement, thereafter. Base Management Fee. Under the Proposed EVM Agreement, the amount of the Base Management Fee would be as follows: Asset Level (based on average daily net assets) Base Admin Fee Proposed Base Management Fee up to $30 million 0.22500% 0.55833% $30 million up to $50 million 0.22500% 0.52500% $50 million up to $500 million 0.22500% 0.47500% $500 million but less than $1 billion 0.20833% 0.44166% $1 billion but less than $1.5 billion 0.19167% 0.40834% $1.5 billion but less than $2 billion 0.17500% 0.37500% $2 billion but less than $2.5 billion 0.15833% 0.34166% $2.5 billion and over 0.14167% 0.30834% Management Fee Performance Adjustment. After twelve months from the date the Proposed EVM Agreement becomes effective, the Management Fee Performance Adjustment would be included in the fees payable under the Proposed EVM Agreement depending on whether, and to what extent, the investment performance of the Portfolio differs by at least one percentage point from the record of the MSCI Index over the same period. Each percentage point difference would be multiplied by a performance adjustment rate of 0.00833%. The maximum Management Fee Performance Adjustment (plus or minus) is 0.0833%. One twelfth of this adjustment would be applied each month to the average daily net assets of the Portfolio over the entire performance period. The fee is computed daily and paid monthly. The adjustment period would be based on a rolling period of up to and including the most recent 36 months (the Management Fee Performance Adjustment Period). As described in Proposal 1, the Management Fee Performance Adjustment equals the amount of the reduction in the Performance Adjustment under the Proposed OrbiMed Agreement relative to the Current OrbiMed Agreement. However, because the Portfolio will not pay the Management Fee Performance Adjustment for the first twelve months, it is expected that the Portfolio will experience a reduction in its aggregate advisory and management fees for the first twelve months under the Proposed OrbiMed Agreement and the Proposed EVM Agreement. Under the Proposed EVM Agreement, the Management Fee Performance Adjustment may result in an increase or decrease in the management fee paid by Portfolio, depending upon the total return performance of the Portfolio after expenses relative to the performance of the MSCI Index over the Management Fee Performance Measurement Period. No Performance Adjustment will be applied unless the difference between the Portfolios total return performance and the investment record of the MSCI Index is at least one percentage point from the benchmark index (positive or negative) over the same time period. Because the Performance Adjustment is tied to the Portfolios performance relative to the MSCI index (and not its absolute performance), the Performance Adjustment could increase EVMs fee even if the Portfolios total return has been negative during the Management Fee Performance Measurement Period and could decrease EVMs fee even if the Portfolios total return has been positive during the Management Fee Performance Measurement Period. For purposes of computing the Base Management Fee and the Management Fee Performance Adjustment, net assets are averaged over different periods (average daily net assets during the month for the Base Management Fee, versus average daily net assets during the Base for the Management Fee Performance Adjustment). Performance of the Portfolio is calculated net of expenses whereas the Portfolios benchmark index does not have any fees or expenses. Reinvestment of dividends and distributions are included in calculating the performance of both the Portfolio and the MSCI index. 12 Impact of Proposed Changes to the Management Fees. Because the Base Management Fee and the Management Fee Performance Adjustment payable under the Proposed EVM Agreement will be implemented prospectively, the future impact on the fees paid by the Portfolio to EVM will depend upon the Portfolios future average daily net assets and its performance relative to the MSCI Index. However, the fees paid under the Current EVM Agreement can be compared against the fees that would have been paid if the Proposed EVM Agreement had been in place for the fiscal year ended August 31, 2009 and for the twelve-month period ended February 28, 2010. The following table shows: (i) the dollar amount of the administrative services fee paid by the Portfolio for fiscal year ended August 31, 2009 and for the twelve-month period ended February 28, 2010 under the Current EVM Agreement; (ii) the dollar amount of the pro forma management fee that would have been paid by the Portfolio under the Proposed EVM Agreement assuming the Management Fee Performance Adjustment (which will be payable twelve months after the Proposed EVM Agreement is effective) was included; and (iii) the difference between the actual fees paid and the pro forma fees using the Proposed EVM Agreement in dollars and as a percentage of the actual fees paid. Year Ended Actual Fees Paid Pro Forma Fees* Difference $ / % 8/31/09 $2,670,933 $6,910,557 $4,239,624 / 158.73% 2/28/10 $2,432,560 $6,560,540 $4,127,980 / 169.70% * If the Management Fee Performance Adjustment was excluded for each of the periods ended August 31, 2009 and February 28, 2010, the pro forma management fees stated above would have been $5,654,331 and $5,159,475, respectively. While the pro forma management fee payable under the Proposed EVM Agreement as shown above would have been significantly more than the actual administrative services fee paid during the periods, the Portfolio would have paid commensurately lower advisory fees under the Proposed OrbiMed Agreement. The table below compares the fees paid for the fiscal year ended August 31, 2009 and for the twelve-month period ended February 28, 2010 under the Current OrbiMed Agreement and Current EVM Agreement to the pro forma fees that would have been paid over the same period under the Proposed OrbiMed Agreement and the Proposed EVM Agreement (assuming that the MSCI Index was used for the full Performance Measurement Period and this was at least twelve months after the effective date of the Proposed EVM Agreement so that the performance-based adjustment would also apply). Actual Advisory and Pro Forma Advisory and Year Ended Administrative Fees Paid Management Fees* Difference $ / % 8/31/09 $16,435,559 $15,505,481 ($930,078) / (5.66%) 2/28/10 $14,892,519 $14,892,519 0 * If the Management Fee Performance Adjustment was excluded for each of the periods ended August 31, 2009 and February 28, 2010, the pro forma advisory and management fees stated above would have been $14,249,255 and $13,491,454, respectively. Comparison of Current and Pro Forma Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund under the current fee structure and the pro forma fee structure. The fees would have been identical for the twelve-month period ended February 28, 2010 whether the Current OrbiMed Agreement and Current EVM Agreement or the Proposed OrbiMed Agreement and Proposed EVM Agreement had been in effect. For purposes of the calculation, it is assumed that each index was in place during the entire Performance Measurement Period. The fees and expenses shown are determined based upon average net assets for the twelve-month period ended February 28, 2010. For each trailing 36-month performance measurement period from March 2009 through February, 2010, the Fund outperformed the S&P 500 Index and the MSCI Index by greater than 10%, resulting in the maximum performance fee adjustment rate. 13 Actual and Pro Forma Fund Fees and Expenses as of 2/28/10 based on Actual Advisory and Administrative Fees Paid and Pro Forma Advisory and Management Fees (as noted in the paragraph above, the actual and pro forma fees are identical) Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a 5.75% None None None None percentage of offering price) Maximum Deferred Sales Charge (Load) (as a None 5.00% 1.00% None None percentage of the lower of net asset value at purchase or redemption) Redemption Fee (as a percentage of amount 1.00% None None 1.00% 1.00% redeemed or exchanged) Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Class R Management Fees ( 2) 1.55% 1.55% 1.55% 1.55% 1.55% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a 0.50% Other Expenses 0.33% 0.33% 0.33% 0.33% 0.33% Total Annual Fund Operating Expenses 2.13% 2.88% 2.88% 1.88% 2.38% (1) Expenses of the Fund in the table above and the example below reflect the expenses of the Fund and Portfolio. (2) Management Fees includes the Portfolios advisory fee and the management or administrative fees payable by the Portfolio or the Fund. Because the average daily net assets for the twelve-month period ended February 28, 2010 were lower than the trailing 36-month average daily net assets, the resulting performance fee adjustment was 0.37%. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses table above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $ 779 $1,204 $1,653 $2,895 $ 779 $1,204 $1,653 $2,895 Class B shares $ 791 $1,292 $1,718 $3,027 $ 291 $ 892 $1,518 $3,027 Class C shares $ 391 $ 892 $1,518 $3,204 $ 291 $ 892 $1,518 $3,204 Class I shares $ 191 $ 591 $1,016 $2,201 $ 191 $ 591 $1,016 $2,201 Class R shares $ 241 $ 742 $1,270 $2,716 $ 241 $ 742 $1,270 $2,716 14 Information concerning the Boards approval and recommendation follows this Proposal 2 and can be found below. Vote Required to Approve Proposal 2 Approval of the Proposed EVM Agreement requires the affirmative vote of a majority of the outstanding voting securities of the Portfolio which term as used in this Proxy Statement means the vote of the lesser of (a) more than 50% of the outstanding voting securities of the Portfolio, or (b) 67% or more of the voting securities of the Portfolio present at a meeting or represented by proxy if holders of more than 50% of the outstanding voting securities of the Portfolio are present or represented by proxy. The Fund will cast its votes with respect to the New Management Agreement in the same proportion as the votes of the Fund shareholders cast at the meeting. As noted above, the implementation of the Proposed EVM Agreement is contingent on approval of Proposal 1. If the Proposal is not approved, the Current EVM Agreement will continue and the Board will consider what actions, if any, may be appropriate. The Board of Trustees of the Trust recommends that the shareholders of the Fund vote FOR the approval of the Proposed EVM Agreement between EVM and the Portfolio. Trustees Considerations with Respect to Both Proposals At meetings held on April 26, 2010 and August 9, 2010, the Board of Trustees, including a majority of the Independent Trustees of the Portfolio approved the Proposed OrbiMed Agreement and the Proposed EVM Agreement (collectively New Agreements). The Board of the Fund also considered a proposal to approve a new agreement for administrative services with EVM (the New Administration Agreement) which would become effective upon shareholder approval of Proposal 1 and 2. The proposal to approve the New Agreements was based on a recommendation of the Contract Review Committee. The Board considered that under the New Agreements, the services to be performed by OrbiMed and EVM, in the aggregate, would be substantially the same as the services performed by OrbiMed and EVM under the Current Agreements, although the designation of responsibility for the performance of various services would be modified to identify them more clearly, including with respect to the management oversight role of EVM under the Proposed EVM Agreement. In addition, the Board considered that the benchmark index to be used for determining the amount of the performance fees payable with respect to advisory services would be changed from the S&P 500 Index to the MSCI Index. The aggregate fees payable by the Portfolio under the New Agreements would be substantially the same as the aggregate fees payable under the Current Agreements, except to the extent that such fees may vary by reason of the change in the benchmark index to be used in determining the performance fee adjustment under the New Agreements. In recommending approval of the New Agreements, the Contract Review Committee determined that the composition of the Portfolio, including the universe of securities considered for investment by the Portfolio, more closely resembles the MSCI Index than the S&P 500 Index and, accordingly, the interests of the Portfolio, OrbiMed and EVM would be more closely aligned by changing the benchmark index. In addition, the Contract Review Committee determined that it would be appropriate and consistent with the interests of shareholders of the Portfolio to identify more clearly in the Proposed EVM Agreement the management oversight responsibilities of EVM. Based on its consideration of the foregoing, as well as additional information presented and the conclusions reached in connection with its consideration of the Current OrbiMed Agreement and the Current EVM Agreement, the Contract Review Committee concluded that approval of the New Agreements would be in the interests of shareholders and, therefore, recommended to the Board approval of the New Agreements. The Board, including a majority of the Independent Trustees, voted to approve the New Agreements and to recommend approval of the Proposed OrbiMed Agreement and the Proposed EVM Agreement by shareholders of the Portfolio. NOTICE TO BANKS AND BROKER/DEALERS The Fund has previously solicited all Nominee and Broker/Dealer accounts as to the number of additional proxy statements required to supply owners of shares. Should additional proxy material be required for beneficial owners, please forward such requests to Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator. 15 Proxy Solicitation and Tabulation The expense of preparing, printing and mailing this Proxy Statement and enclosures and the costs of soliciting proxies on behalf of the Trusts Board of Trustees will be borne by the Fund. Proxies will be solicited by mail and may be solicited in person or by telephone, telegraph, facsimile or other electronic means by officers of the Trust, by personnel of EVM, by the Funds transfer agent, PFPC Inc., by broker-dealer firms or by a professional solicitation organization. The Fund has retained [] to assist in the solicitation of proxies, for which the Fund will pay an estimated fee of approximately $700,000, including out-of-pocket expenses. The expenses connected with the solicitation of these proxies and with any further proxies which may be solicited by the Funds officers, by EVM personnel, by the transfer agent, PFPC Inc., by broker-dealer firms or by DF King, in person, or by telephone, by telegraph, by facsimile or other electronic means will be borne by the Fund. A written proxy may be delivered to the Fund or its transfer agent prior to the meeting by facsimile machine, graphic communication equipment or other electronic transmission. The Fund will reimburse banks, broker-dealer firms, and other persons holding shares registered in their names or in the names of their nominees, for their expenses incurred in sending proxy material to and obtaining proxies from the beneficial owners of such shares. Total estimated costs are $950,000. Shareholders may also choose to give their proxy votes by telephone using an automated telephonic voting system or through the Internet rather than return their proxy cards. Please see the proxy card for details. The Fund may arrange for EVM, its affiliates or agents to contact shareholders who have not returned their proxy cards and offer to have votes recorded by telephone. If the Fund records votes by telephone or over the Internet, it will use procedures designed to authenticate shareholders identities, to allow shareholders to authorize the voting of their shares in accordance with their instructions, and to confirm that their instructions have been properly recorded. If the enclosed proxy card is executed and returned, or an Internet or telephonic vote is delivered, that vote may nevertheless be revoked at any time prior to its use by written notification received by the Fund, by the execution of a later-dated proxy card, by the Funds receipt of a subsequent valid Internet or telephonic vote, or by attending the meeting and voting in person. All proxy cards solicited by the Trusts Board of Trustees that are properly executed and telephone and Internet votes that are properly delivered and received by the Secretary prior to the meeting, and which are not revoked, will be voted at the meeting. Shares represented by such proxies will be voted in accordance with the instructions thereon. If no specification is made on the proxy card with respect to a Proposal, it will be voted FOR the matters specified on the proxy card. Abstentions will be treated as shares that are present at the meeting, but which have not been voted. Accordingly, abstentions will assist the Fund in obtaining a quorum, but will have no effect on the outcome of the Proposals. Broker non-votes ( i.e ., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other person entitled to vote shares on a particular matter with respect to which the broker or nominee does not have discretionary power) will not be counted for quorum purposes and will not be voted. Shares for which votes are not received which are not held by nominees, to the best of the Funds knowledge, will not be counted as present for quorum purposes, but will be voted in proportion to votes actually received. Under the By-laws of the Trust, a quorum requires the presence, in person or by proxy, of a majority of the outstanding shares of the Fund. If a quorum is not present at the meeting or if the quorum is present at the meeting, but sufficient votes by the shareholders of the Fund in favor of any proposal set forth in the Notice of this meeting are not received by the meeting date, the persons named as attorneys in the enclosed proxy may propose one or more adjournments of the meeting to permit further solicitation of proxies. Any such adjournment will require the affirmative vote of the holders of a majority of the shares of the Fund present in person or by proxy at the session of the meeting to be adjourned. The persons named as attorneys in the enclosed proxy will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the Proposal for which further solicitation of proxies is to be made. They will vote against any such adjournment those proxies required to be voted against such Proposal. Abstentions and broker non-votes will not be treated as shares voted on any such adjournment. The costs of any such additional solicitation and of any adjourned session will be borne by the Fund as described above. 16 Shareholder Proposals Shareholders wishing to submit proposals for consideration at a subsequent shareholders meeting should send their written proposals to: Secretary, Eaton Vance Group of Funds, Two International Place, Boston, MA 02110. Proposals must be received a reasonable time in advance of a proxy solicitation to be considered and the mere submission of a proposal does not guarantee inclusion in the proxy statement or consideration at the meeting. The Fund does not conduct annual meetings. Householding One Proxy Statement may be delivered to multiple shareholders at the same address unless you request otherwise. You may request that we do not household proxy statements and/or obtain additional copies of the Proxy Statement by calling 1-800-262-1122 Monday through Friday 8:00 a.m. to 6:00 p.m. Eastern time or writing to Eaton Vance Management, Attn: Proxy Coordinator  Mutual Fund Operations, Two International Place, Boston, Massachusetts 02110. October 11, 2010 17 Exhibit A As of September 30, 2010, the following record owner(s) of each class of the Fund held the share percentages indicated below, which were owned either (i) beneficially by such person(s) or (ii) of record by such person(s) on behalf of customers who are the beneficial owners of such shares and as to which such record owner(s) may exercise voting rights under certain limited circumstances. Amount of Shares Address and % Owned Class A Shares Class B Shares Class C Shares Class I Shares Class R Shares The Eaton Vance Management Master Trust for Retirement Plans is the retirement and profit sharing plans sponsored by EVM and certain of its affiliated entities. A-1 Exhibit B WORLDWIDE HEALTH SCIENCES PORTFOLIO INVESTMENT ADVISORY AGREEMENT AGREEMENT made this ^ day of ^ , 2010 , between Worldwide Health Sciences Portfolio, a ^ Massachusetts trust (the "Trust") and ^ OrbiMed Advisors, LLC , a Delaware ^ limited liability company (the "Adviser"). 1. Duties of the Adviser. The Trust hereby employs the Adviser to act as investment adviser for and to manage the investment and reinvestment of the assets of the Trust, subject to the supervision of the Trustees of the Trust, for the period and on the terms set forth in this Agreement. The Adviser hereby accepts such employment and undertakes to afford to the Trust the advice and assistance of the Adviser's organization in the choice of investments and in the purchase and sale of securities for the Trust and to furnish for the use of the Trust office space and all necessary office facilities, equipment and personnel for servicing the investments of the Trust and to pay the salaries and fees of all officers and Trustees of the Trust who are members of the Adviser's organization and all personnel of the Adviser performing services relating to research and investment activities. The Adviser shall for all purposes herein be deemed to be independent contractors and shall, except as otherwise expressly provided or authorized, have no authority to act for or represent the Trust in any way or otherwise be deemed an agent of the Trust. a. The Adviser shall provide the Trust with such investment management and supervision as the Trust may from time to time consider necessary for the proper supervision of the Trust. As investment adviser to the Trust, the Adviser shall furnish continuously an investment program and shall determine from time to time what securities and other investments shall be acquired, disposed of or exchanged and what portion of the Trust's assets shall be held uninvested, subject always to the applicable restrictions of the Declaration of Trust, By-Laws and registration statement of the Trust under the Investment Company Act of 1940, all as from time to time amended. Should the Trustees of the Trust at any time, however, make any specific determination as to investment policy for the Trust and notify the Adviser thereof in writing, the Adviser shall be bound by such determination for the period, if any, specified in such notice or until similarly notified that such determination has been revoked. The Adviser shall take, on behalf of the Trust, all actions which they deem necessary or desirable to implement the investment policies of the Trust. The Adviser shall place all orders for the purchase or sale of portfolio securities for the account of the Trust either directly with the issuer or with brokers or dealers selected by the Adviser, and to that end the Adviser is authorized as the agent of the Trust to give instructions to the custodian of the Trust as to deliveries of securities and payments of cash for the account of the Trust. In connection with the selection of such brokers or dealers and the placing of such orders, the Adviser shall use its best efforts to seek to execute security transactions at prices which are advantageous to the Trust and (when a disclosed commission is being charged) at reasonably competitive commission rates. In selecting brokers or dealers qualified to execute a particular transaction, brokers or dealers may be selected who also provide brokerage and research services (as those terms are defined in Section 28(e) of the Securities Exchange Act of 1934) to the Adviser and the Adviser is expressly authorized to pay any broker or dealer who provides such brokerage and research services a commission for executing a security transaction B-1 which is in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if the Adviser determines good faith that such amount of commission is reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of either that particular transaction or the overall responsibilities which the Adviser and its affiliates have with respect to accounts over which they exercise investment discretion. Subject to the requirement set forth in the second sentence of this paragraph, the Adviser is authorized to consider, as a factor in the selection of any broker or dealer with whom purchase or sale orders may be placed, the fact that such broker or dealer has sold or is selling shares of any one or more investment companies sponsored by the Adviser, Eaton Vance Management or their affiliates or shares of any other investment company investing in the Trust. The Adviser shall not be responsible for providing certain special administrative services to the Trust under this Agreement. Eaton Vance Management, in its capacity as Administrator of the Trust, shall be responsible for providing such services to the Trust under the Trust's separate Administration Agreement with the Administrator. 2. Compensation of the Adviser. For the services, payments and facilities to be furnished hereunder by the Adviser, the Adviser shall be entitled to receive from the Trust ^ the ^ compensation described on ^ Appendix A. The ^ Adviser may, from time to time, waive all or a part of the above compensation to which it is entitled hereunder. 3. Allocation of Charges and Expenses. It is understood that the Trust will pay all expenses other than those expressly stated to be payable by the Adviser hereunder, which expenses payable by the Fund shall include, without implied limitation, (i) expenses of maintaining the Trust and continuing its existence, (ii) registration of the Trust under the Investment Company Act of 1940, (iii) commissions, fees and other expenses connected with the acquisition, holding and disposition of securities and other investments, (iv) auditing, accounting and legal expenses, (v) taxes and interest, (vi) governmental fees, (vii) expenses of issue, sale, and redemption of Interests in the Trust, (viii) expenses of registering and qualifying the Trust and Interests in the Trust under federal and state securities laws and of preparing and printing registration statements or other offering statements or memoranda for such purposes and for distributing the same to Holders and investors, and fees and expenses of registering and maintaining registrations of the Trust and of the Trust's placement agent as broker-dealer or agent under state securities laws, (ix) expenses of reports and notices to Holders and of meetings of Holders and proxy solicitations therefor, (x) expenses of reports to governmental officers and commissions, (xi) insurance expenses, (xii) association membership dues, (xiii) fees, expenses and disbursements of custodians and subcustodians for all services to the Trust (including without limitation safekeeping of funds, securities and other investments, keeping of books, accounts and records, and determination of net asset values, book capital account balanced and tax capital account balances), (xiv) fees, expenses and disbursements of transfer agents, dividend disbursing agents, Holder servicing agents and registrars for all services to the Trust, (xv) expenses for servicing the account of Holders, (xvi) any direct charges to Holders approved by the Trustees of the Trust, (xvii) compensation and expenses of Trustees of the Trust who are not members of one of the Adviser's organization, (xviii) such non-recurring items as may arise, including expenses incurred in connection with litigation, proceedings and claims and the obligation of the Trust to indemnify its Trustees, officers and Holders with respect thereto. 4. Other Interests. It is understood that Trustees and officers of the Trust and Holders of Interests in the Trust are or may be or become interested in the Adviser as trustees, shareholders or otherwise and that trustees, officers and shareholders of the Adviser are or may B-2 be or become similarly interested in the Trust, and that the Adviser may be or become interested in the Trust as Holder or otherwise. It is also understood that trustees, officers, employees and shareholders of the Adviser may be or become interested (as directors, trustees, officers, employees, shareholders or otherwise) in other companies or entities (including, without limitation, other investment companies) which the Adviser or Eaton Vance Management may organize, sponsor or acquire, or with which it may merge or consolidate, and that the Adviser or its subsidiaries or affiliates may enter into advisory or management agreements or other contracts or relationships with such other companies or entities. 5. Limitation of Liability of the Adviser. The services of the Adviser to the Trust are not to be deemed to be exclusive, the Adviser being free to render services to others and engage in other business activities. In the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of obligations or duties hereunder on the part of the Adviser, the Adviser shall not be subject to liability to the Trust or to any Holder of Interests in the Trust for any act or omission in the course of, or connected with, rendering services hereunder or for any losses which may be sustained in the acquisition, holding or disposition of any security or other investment. 6. Sub-Investment Adviser. The Adviser may employ one or more sub-investment advisers from time to time to perform such of the acts and services of the Adviser, including the selection of brokers or dealers to execute the Trust's portfolio security transactions, and upon such terms and conditions as may be agreed upon between the Adviser and such investment adviser and approved by the Trustees of the Trust, all as permitted by the Investment Company Act of 1940. 7. Duration and Termination of this Agreement. a. This Agreement shall become effective upon the date of its execution, subject to the condition that the Trusts Board, including a majority of those Trustees who are not interested persons (as such term is defined in the 1940 Act) of the Adviser, and ^ the Holders of Interests in the Trust, shall have approved this Agreement in the manner required by the 1940 Act. Unless terminated as herein provided, this Agreement shall remain in full force and effect through and including ^ April 30, 2011 and shall continue in full force and effect indefinitely thereafter, but only so long as such continuance after ^ April 30, 2011 is specifically approved at least annually (i) by the Board of Trustees of the Trust or by vote of a majority of the outstanding voting securities of the Trust and (ii) by the vote of a majority of those Trustees of the Trust who are not interested persons of the Adviser ^ ( the ^ Independent Trustees) cast in person at a meeting called for the purpose of voting on such approval. b. Any party hereto may, at any time on sixty (60) days' prior written notice to the others, terminate that party's obligations hereunder, or, in the case of the Trust, terminate this Agreement in its entirety, without the payment of any penalty, by action of Trustees of the Trust or the trustees or directors of the Adviser, as the case may be, and the Trust may, at any time upon such written notice to the Adviser, terminate this Agreement with respect to the Adviser by vote of a majority of the outstanding voting securities of the Trust. This Agreement shall terminate automatically in the event of its assignment. 8. Amendments of the Agreement. This Agreement may be amended by a writing signed by all parties hereto, provided that no amendment to this Agreement shall be effective until approved (i) by the vote of a majority of those Trustees of the Trust who are not interested persons of an Adviser or the Trust cast in person at a meeting called for the purpose of voting on such approval, and (ii) by vote of a majority of the outstanding voting securities of the Trust. B-3 9. Limitation of Liability. The Adviser expressly acknowledge the provision in the Declaration of Trust of the Trust (Section 5.2 and 5.6) limiting the personal liability of the Trustees and officers of the Trust, and the Adviser hereby agrees that it shall have recourse to the Trust for payment of claims or obligations as between the Trust and the Adviser arising out of this Agreement and shall not seek satisfaction from any Trustee or officer of the Trust. 10. Certain Definitions. The terms "assignment" and "interested persons" when used herein shall have the respective meanings specified in the Investment Company Act of 1940 as now in effect or as hereafter amended subject, however, to such exemptions as may be granted by the Securities and Exchange Commission by any rule, regulation or order. The term "vote of a majority of the outstanding voting securities" shall mean the vote, at a meeting of Holders, of the lesser of (a) 67 per centum or more of the Interests in the Trust present or represented by proxy at the meeting if the Holders of more than 50 per centum of the outstanding Interests in the Trust are present or represented by proxy at the meeting, or (b) more than 50 per centum of the outstanding Interests in the Trust. The terms "Holders" and "Interests" when used herein shall have the respective meanings specified in the Declaration of Trust of the Trust. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed on the day and year first above written. WORLDWIDE HEALTH SCIENCES PORTFOLIO By: ^ Secretary ^ ^ ORBIMED ADVISORS, LLC By: ^ Managing Member ^ B-4 APPENDIX A For the services, payments and facilities furnished by the Adviser under this Agreement, the Adviser is entitled to receive from the Trust a fee computed daily and payable monthly equal to the following asset-based fee as adjusted by the performance-based adjustment set forth below: Asset-based fee: Average Daily Net Assets Annual Fee Rate Up to $30 million 0.66667% Over $30 million and up to $50 million 0.60000% Over $50 million but less than $500 million 0.50000% $500 million but less than $1 billion 0.46667% $1 billion but less than $1.5 billion 0.43333% $1.5 billion but less than $2 billion 0.40000% $2 billion but less than $2.5 billion 0.36667% $2.5 billion and over 0.33333% The Trust's net asset value shall be computed in accordance with the Declaration of Trust of the Trust and any applicable votes and determinations of the Trustees of the Trust. Performance-based adjustment: The asset-based fee is subject to upward or downward adjustment depending upon whether, and to what extent, the investment performance of the Trust differs by at least one percentage point from the record of the MSCI World Health Care Index (Index Return) over the same period, except during the transition period as described below. Each percentage point difference is multiplied by a performance adjustment rate of 0.01667%. The maximum adjustment plus/minus is 0.1667%. One twelfth (1/12) of this adjustment is applied each month to the average daily net assets of the Trust over the entire performance period. This adjustment shall be based on a rolling period of up to and including the most recent 36 months (Performance Adjustment Period). Trust performance shall be total return as computed under Rule 482 under the Securities Act of 1933. Transition period: For the Performance Adjustment Period commencing on the effective date of this Agreement (Effective Date), the Index Return will be the blended record of (i) the Standard & Poor's Index of 500 Common Stocks for the period prior to the Effective Date and (ii) the MSCI World Health Care Index for the period after the Effective Date. B-5 Exhibit C Officers of the Trust and Portfolio The officers of the Trust and Portfolio and their length of service are set forth below. Because of their positions with Eaton and their ownership of EVC stock, the officers of the Trust and the Portfolio benefit from the advisory fees paid by the Portfolio to BMR. Unless otherwise indicated, the positions listed under Position(s) Held with the Trust and/or Portfolio are held with both the Trust and the Portfolio. The business address of each officer is Two International Place, Boston, Massachusetts 02110. As used in this Exhibit C BMR" refers to Boston Management and Research, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc., EVD refers to Eaton Vance Distributors, Inc. and Eaton Vance refers to Eaton Vance Management. EVC and EV are the corporate parent and trustee, respectively, of EVM and BMR. Each officer affiliated with EVM may hold a position with other Eaton Vance affiliates that is comparable to his or her position with EVM listed below. Position(s) Held Term of Office with and Length of Principal Occupations Name, Address and Age Trust/Portfolio Time Served During Past Five Years Thomas E. Faust Jr. President of the Since 2002 Chairman, Chief Executive Officer and President of DOB: 5/31/58 Trust EVC, Director and President of EV, Chief Executive Officer and President of EVM and BMR, and Director of EVD. Trustee and/or officer of 184 registered investment companies and 2 private investment companies managed by EVM or BMR. Samuel D. Isaly President of the Since 2002 Managing Member of OrbiMed Advisors LLC. DOB: 3/12/45 Portfolio Officer of 3 registered investment companies managed by EVM or BMR. Duncan W. Richardson Vice President Since 2002 Director of EVC and Executive Vice President and DOB: 10/26/57 of the Portfolio Chief Equity Investment Officer of EVC, EVM and BMR. Officer of 82 registered investment companies managed by EVM or BMR. Barbara E. Campbell Treasurer Of the Trust since Vice President of EVM and BMR. Officer of 184 DOB: 6/19/57 2005 and of the registered investment companies managed by Portfolio since EVM or BMR. 2008 Maureen A. Gemma Secretary and Secretary since Vice President of EVM and BMR. Officer of 184 DOB: 5/24/60 Chief Legal 2007 and Chief registered investment companies managed by Officer Legal Officer EVM or BMR. since 2008 Paul M. ONeil Chief Since 2004 Vice President of EVM and BMR. Officer of 184 DOB: 7/11/53 Compliance registered investment companies managed by Officer EVM or BMR. The business address of each officer is Two International Place, Boston, MA 02110. C-1 Exhibit D The following chart shows how the Portfolio, the S&P 500 Index, and the MSCI Index have performed each month from September 2006 through February 2010. Month Ended Portfolio Performance S&P 500 Index MSCI Index 9/30/2006 -0.21% 2.58% 0.11% 10/31/2006 4.08% 3.26% 0.86% 11/30/2006 -0.80% 1.90% 0.07% 12/31/2006 -0.55% 1.40% 0.69% 1/31/2007 3.07% 1.51% 1.91% 2/28/2007 -3.03% -1.95% -0.98% 3/31/2007 -0.56% 1.12% 0.07% 4/30/2007 9.33% 4.43% 5.52% 5/31/2007 -0.02% 3.49% 0.14% 6/30/2007 -2.14% -1.66% -2.90% 7/31/2007 -3.36% -3.10% -3.15% 8/31/2007 3.34% 1.50% 1.52% 9/30/2007 2.82% 3.72% 3.24% 10/31/2007 2.83% 1.59% 0.51% 11/30/2007 0.54% -4.18% 1.84% 12/31/2007 -4.96% -0.69% -3.45% 1/31/2008 -3.05% -6.00% -4.54% 2/29/2008 -5.46% -3.25% -1.59% 3/31/2008 -1.32% -0.43% -3.11% 4/30/2008 5.56% 4.87% 0.84% 5/31/2008 1.59% 1.30% 1.79% 6/30/2008 -2.56% -8.42% -2.99% 7/31/2008 12.97% -0.84% 4.41% 8/31/2008 -0.21% 1.45% 0.44% 9/30/2008 -4.53% -8.90% -7.25% 10/31/2008 -10.90% -16.79% -10.96% 11/30/2008 -5.34% -7.18% -6.89% 12/31/2008 8.92% 1.05% 7.39% 1/31/2009 -0.43% -8.44% -3.66% 2/28/2009 -9.55% -10.61% -11.98% 3/31/2009 6.60% 8.74% 5.79% 4/30/2009 -3.01% 9.56% -0.04% 5/31/2009 4.55% 5.59% 7.54% 6/30/2009 2.71% 0.20% 2.14% 7/31/2009 5.23% 7.55% 6.85% 8/31/2009 2.17% 3.61% 2.71% 9/30/2009 2.24% 3.73% 2.38% 10/31/2009 -6.22% -1.85% -1.43% 11/30/2009 4.49% 6.00% 6.74% 12/31/2009 2.78% 1.93% 2.08% 01/31/2010 1.85% -3.59% -0.77% 02/28/2010 2.03% 3.09% 0.11% Source: Lipper, Inc. D-1 Portfolio returns presented above include reinvestment of dividends and distributions, and are net of estimated Portfolio expenses. The Portfolios performance may differ significantly from performance of the securities held in the indices. The indices are not available for direct investment, therefore their performance does not reflect the expenses associated with the management of an actual portfolio. The Portfolios past performance does not necessarily indicate how it will perform in the future. D-2 Exhibit E WORLDWIDE HEALTH SCIENCES PORTFOLIO MANAGEMENT AGREEMENT AGREEMENT made this day of , 2010 between Worldwide Health Sciences Portfolio, a Massachusetts business trust, (the "Trust") and Eaton Vance Management, a Massachusetts business trust, (the "Manager"): 1. Duties of the Manager. The Trust hereby employs the Manager to manage the affairs of the Trust, subject to the supervision of the Trustees of the Trust, for the period and on the terms set forth in this Agreement. The Manager hereby accepts such employment, and agrees to manage the Trust's affairs and, in connection therewith, to furnish for the use of the Trust office space and all necessary office facilities, equipment and personnel for managing the affairs of the Trust. OrbiMed Advisors, LLC, in its capacity as investment adviser to the Trust, (the Adviser) is responsible for managing the investment and reinvestment of the assets of the Trust under the Trust's separate Investment Advisory Agreement dated , 2010 (the Advisory Agreement). The Manager's services shall include (but are not limited to) the following: arranging for and assisting in the preparation and assembly of all financial and related reporting required to be filed by the Trust with the Securities and Exchange Commission (SEC) on Forms N- CSR, N-Q and N-SAR, or on such other form as the SEC may require, and the filing of such reports with the SEC; reviewing the provision of services by the Trusts independent accountants, including, but not limited to, the audit by such accountants of financial statements of the Trust and the preparation by such accountants of the Trusts federal, state and local tax returns; and making such reports and recommendations to the Trustees of the Trust concerning the performance of the independent accountants as the Trustees deem appropriate; arranging for the filing with the appropriate authorities all required federal, state and local tax returns and monitoring compliance with sub-chapter M of the Internal Revenue Code and making recommendations regarding distributions from income and capital gains in connection therewith; arranging for meetings of Holders of the Trust and preparing materials relating to Holder meetings; overseeing and monitoring the provision of custodian, fund accounting, compliance and related administrative services to the Trust; and making such reports and recommendations to the Trustees concerning the provision of such services as the Trustees deem appropriate; overseeing the valuation of all such portfolio investments and other assets of the Trust (subject to any guidelines, directions and instructions of the Trustees), and overseeing and monitoring the calculation of the net asset value of interests in the Trust; establishing the accounting policies of the Trust and reconciling accounting issues which may arise with respect to the Trusts operations; reviewing the Trusts bills and authorizing payments of such bills by the Trusts custodian; arranging for the preparation and filing of all registration statements and other reports (such as Form N-PX) required to be filed by the Trust with the SEC; overseeing and monitoring the activities and services of the Adviser under the Advisory Agreement and providing periodic reports to the Board with respect thereto; E-1 distributing and reviewing quarterly compliance questionnaires that require information concerning the Advisers compliance with Fund investment policies and restrictions (including those contained in the Trusts registration statement, as well as any applicable regulatory restrictions); obtaining quarterly affirmations from the Adviser that there have been no material compliance violations during the period or, if a violation has occurred, requesting and reviewing an explanation for the violation; reviewing the Advisers compliance testing program in connection with its Rule 38(a)-1 compliance certification, coordinating the Advisers presentation of compliance information to the Trustees, distributing and reviewing a detailed annual compliance questionnaire in conjunction with the Advisers Rule 38(a)-1 compliance certification; periodically reviewing the Advisers Form ADV to identify changes in business model and/or potential conflicts of interest; periodically visiting the offices of the Adviser and reviewing information relating to its compliance policies and procedures; informing the Adviser of changes to policies and procedures applicable to the Trust; serving as a liaison between the Trusts Board of Trustees and the Adviser, including (but not limited to) reviewing and advising the Board with respect to any changes to the Trusts investment policies requested by the Adviser and providing periodic reports to the Board regarding other investment advisory matters; consulting with the Trusts independent accountants, legal counsel, custodian, accounting and bookkeeping agents and transfer and dividend disbursing agent as necessary; and providing to the Trust such other internal legal, accounting, compliance and executive management services as the Trustees may reasonably request in connection with the Trusts business affairs. 2. Compensation of the Manager. For the services, payments and facilities to be furnished hereunder by the Manager, the Trust shall compensate the Manager as described on Appendix A. The Manager may, from time to time, waive all or a part of such compensation. In case of initiation or termination of this Agreement during any month, the fee for that month shall be reduced proportionately on the basis of the number of calendar days during which it is in effect and the fee shall be computed upon the average net assets for the business days it is so in effect for that month. 3. Allocation of Charges and Expenses. It is understood that the Trust will pay all its expenses other than those expressly stated to be payable by the Manager hereunder, which expenses payable by the Trust shall include, without implied limitation: (i) expenses of maintaining the Trust and continuing its existence; (ii) commissions, fees and other expenses connected with the acquisition, holding and disposition of securities and other investments; (iii) auditing, accounting and legal expenses, (iv) taxes and interest; (v) governmental fees; (vi) expenses of issue, sale and redemption of Interests in the Trust; (vii) expenses of registering and qualifying the Trust and Interests in the Trust under federal and state securities laws and of preparing and printing registration statements or other offering documents or memoranda for such purposes and for distributing the same to Holders and investors, and fees and expenses of registering and maintaining registrations of the Trust and of the Trust's placement agent as broker-dealer or agent under state securities laws; E-2 (viii) expenses of reports and notices to Holders and of meetings of Holders and proxy solicitations therefore; (x) expenses of reports to governmental officers and commissions; (xi) insurance expenses; (xii) association membership dues; (xiii) fees, expenses and other disbursements, if any, of custodians and sub-custodians for all services to the Trust (including without limitation safekeeping of funds, securities and other investments, keeping of books, accounts and records, and determination of net asset values, book capital account balances and tax capital account balances); (xiv) fees, expenses and disbursements of transfer agents, dividend disbursing agents, Holder servicing agents and registrars for all services to the Trust; (xv) expenses of servicing the accounts of Holders; (xvi) any direct charges to Holders approved by the Trustees of the Trust; (xvii) compensation and expenses of Trustees of the Trust who are not employees, officers, directors or trustees, of the Manager or any affiliate of the Manager; (xviii) the advisory fees payable under any advisory agreement to which the Trust is a party; and (xix) such non-recurring items as may arise, including expenses incurred in connection with litigation, proceedings and claims and the obligation of the Trust to indemnify its Trustees, officers and Holders with respect thereto. 4. Other Interests. It is understood that Trustees, officers and Holders of Interest in the Trust are or may be or become interested in the Manager as Trustees, officers, or employees, or otherwise and that Trustees, officers and employees of the Manager are or may be or become similarly interested in the Trust, and that the Manager may be or become interested in the Trust as a shareholder or otherwise. It is also understood that Trustees, officers and employees of the Manager may be or become interested (as directors, trustees, officers, employees, shareholders or otherwise) in other companies or entities (including, without limitation, other investment companies) which the Manager may organize, sponsor or acquire, or with which it may merge or consolidate, and that the Manager or its subsidiaries or affiliates may enter into advisory or management agreements or other contracts or relationships with such other companies or entities. 5. Limitation of Liability of the Manager. The services of the Manager of the Trust are not to be deemed to be exclusive, the Manager being free to render services to others and engage in other business activities. In the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of obligations or duties hereunder on the part of the Manager, the Manager shall not be subject to liability to the Trust or to any Holder of the Trust for any act or omission in the course of, or connected with, rendering services hereunder or for any losses which may be sustained in the acquisition, holding or disposition of any security or other investment. E-3 6. Duration and Termination of the Agreement. This Agreement shall become effective upon the date of its execution, subject to the condition that the Trusts Board, including a majority of those Trustees who are not interested persons (as such term is defined in the 1940 Act) of the Manager, and the Holders of Interests in the Trust, shall have approved this Agreement in the manner required for contracts that are subject to the requirements of Section 15(a) of the 1940 Act. Unless terminated as herein provided, this Agreement shall remain in full force and effect through and including April 30, 2011 and shall continue in full force and effect indefinitely thereafter, but only so long as such continuance after April 30, 2011 is specifically approved at least annually (i) by the Board of Trustees of the Trust or by vote of a majority of the outstanding voting securities of the Trust and (ii) by the vote of a majority of those Trustees of the Trust who are not interested persons of the Manager (the Independent Trustees) cast in person at a meeting called for the purpose of voting on such approval. Either party hereto may, at any time on sixty (60) days' prior written notice to the other, terminate this Agreement, without the payment of any penalty, by action of its Trustees, and the Trust may, at any time upon such written notice to the Manager, terminate this Agreement by vote of a majority of the outstanding voting securities of the Trust. This Agreement shall terminate automatically in the event of its assignment. 7. Amendment of the Agreement. This Agreement may be amended by a writing signed by both parties hereto, provided that no amendment to this Agreement shall be effective until approved by the vote of a majority of the Trustees of the Trust. 8. Limitation of Liability. The Manager expressly acknowledges the provision in the Declaration of Trust of the Trust limiting the personal liability of the Trustees and officers of the Trust, and the Manager hereby agrees that it shall have recourse to the Trust for payment of claims or obligations as between the Trust and the Manager arising out of this Agreement and shall not seek satisfaction from any Trustee or officer of the Trust. 9. Certain Definitions. The term "assignment" when used herein shall have the meaning specified in the 1940 Act as now in effect or as hereafter amended subject, however, to such exemptions as may be granted by the SEC by any rule, regulation or order. The terms "Holders" and "Interests" when used herein shall have the respective meanings specified in the Declaration of Trust of the Trust. E-4 WORLDWIDE HEALTH SCIENCES PORTFOLIO EATON VANCE MANAGEMENT Secretary Vice President E-5 Appendix A Compensation. For the services, payments and facilities to be furnished hereunder by the Manager, the Manager shall be entitled to receive from the Trust a fee computed daily and payable monthly at an annual rate equal to the following asset-based fee rate: Average Daily Net Assets Annual Fee Rate Up to $30 million 0.55833% Over $30 million and up to $50 million 0.52500% Over $50 million but less than $500 million 0.47500% $500 million but less than $1 billion 0.44166% $1 billion but less than $1.5 billion 0.40834% $1.5 billion but less than $2 billion 0.37500% $2 billion but less than $2.5 billion 0.34166% $2.5 billion and over 0.30834% The Trust's net asset value shall be computed in accordance with the Declaration of Trust of the Trust and any applicable votes and determinations of the Trustees of the Trust. Performance-based adjustment: After twelve months from the date of this Agreement, the asset-based fee is subject to upward or downward adjustment depending upon whether, and to what extent, the investment performance of the Trust differs by at least one percentage point from the record of the MSCI World Health Care Index (Index Return) over the same period. Each percentage point difference is multiplied by a performance adjustment rate of 0.00833%. The maximum adjustment plus/minus is 0.0833%. One twelfth (1/12) of this adjustment is applied each month to the average daily net assets of the Trust over the entire performance period. This adjustment shall be based on a rolling period of up to and including the most recent 36 months (Performance Adjustment Period). Trust performance shall be total return as computed under Rule 482 under the Securities Act of 1933. E-6 PLEASE VOTE, SIGN, DATE AND PROMPTLY RETURN IN THE ACCOMPANYING ENVELOPE. NO POSTAGE IS REQUIRED IF MAILED IN THE U.S. Your Proxy Vote is important! And now you can Vote your Proxy by PHONE or the INTERNET . It saves Money! Telephone and Internet voting saves postage costs. Savings which can help minimize expenses. It saves Time! Telephone and Internet voting is instantaneous  24 hours a day. Its Easy! Just follow these simple steps: 1. Read your proxy statement and have it at hand. 2. Call toll-free , or go to website: 3. Follow the recorded or on-screen directions. 4. Do not mail your Proxy Card when you vote by phone or the Internet. Please detach at perforation before mailing. PROXY EATON VANCE WORLDWIDE HEALTH SCIENCES FUND PROXY SPECIAL MEETING OF SHAREHOLDERS  NOVEMBER 19, 2010 PROXY SOLICITED ON BEHALF OF BOARD OF TRUSTEES The undersigned holder of shares of beneficial interest of the above-referenced Fund (the Fund), hereby appoints BARBARA E. CAMPBELL, DEBORAH A. CHLEBEK, THOMAS E. FAUST JR., MAUREEN A. GEMMA AND DUNCAN W. RICHARDSON, and each of them, with full power of substitution and revocation, as proxies to represent the undersigned at the Special Meeting of Shareholders of the Fund to be held at Two International Place, Boston, Massachusetts 02110, on Friday, November 19, 2010 at 3:00 p.m., Eastern Time, and at any and all adjournments thereof, and to vote all shares of beneficial interest of the Fund which the undersigned would be entitled to vote, with all powers the undersigned would possess if personally present, in accordance with the instructions on this proxy. WHEN THIS PROXY IS PROPERLY EXECUTED, THE SHARES REPRESENTED HEREBY WILL BE VOTED AS SPECIFIED. IF NO SPECIFICATION IS MADE, THIS PROXY WILL BE VOTED FOR THE PROPOSAL SET FORTH ON THE REVERSE AND IN THE DISCRETION OF THE PROXIES WITH RESPECT TO ALL OTHER MATTERS WHICH MAY PROPERLY COME BEFORE THE SPECIAL MEETING AND ANY ADJOURNMENTS THEREOF. THE UNDERSIGNED ACKNOWLEDGES RECEIPT OF THE ACCOMPANYING NOTICE OF SPECIAL MEETING AND PROXY STATEMENT. PLEASE VOTE, SIGN, DATE AND PROMPTLY RETURN IN THE ACCOMPANYING ENVELOPE. NO POSTAGE IS REQUIRED IF MAILED IN THE U.S. Important Notice Regarding the Availability of Proxy Materials for the EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Shareholder Meeting to Be Held on November 19, 2010 The Proxy Statement for this meeting is available at www.eatonvance.com PLEASE VOTE, SIGN, DATE AND RETURN YOUR PROXY TODAY Please detach at perforation before mailing. If you have any questions or need assistance with voting, please call from 9:00 a.m. to 11:00 p.m. EDT Monday through Friday, and Saturdays from 12:00 p.m. to 6:00 p.m. PLEASE SIGN AND DATE ON REVERSE SIDE. EVS_19828_032009
